CHATFIELD, District Judge
(dissenting). While agreeing with the propositions of law stated in the opinion of the majority of the court, I must dissent from the conclusion.
The evidence showed a conspiracy to divide profits which otherwise would have gone and should have gone to the United States, if Burke had done his duty. This was defrauding the United States, even though there was an intermediate party in the form of a corporation representing the United States as agent for the government business. Burke was also a government official and failed (through the effects of this conspiracy) to do his duty, even though the acts by which he directly carried out the conspiracy were done in Panama for the agent corporation and while he was a civil employé thereof.
The conspiracy as charged and proven was to get profits and to divide and send out of observation the share of each man. In so doing the use of drafts payable in the United States was contemplated, and if any of the conspirators actually carried out the division by using New York funds, so as to get his share of the spoils available in a New York bank, then jurisdiction could be laid in the Southern district of New York.
These questions were left to the jury, and I see no error of sufficient moment to reverse.